Exhibit 10.1

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Agreement is made as of August 12, 2015 by and between E-compass
Acquisition Corp. (the “Company”) and Continental Stock Transfer & Trust Company
(“Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-204054
(“Registration Statement”) for its initial public offering of securities (“IPO”)
has been declared effective as of the date hereof (“Effective Date”) by the
Securities and Exchange Commission (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Registration
Statement); and

 

WHEREAS, Cantor Fitzgerald & Co. (“Cantor Fitzgerald”) is acting as the
underwriter in the IPO; and

 

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Memorandum and Articles of Association,
$37,700,000 of the gross proceeds of the IPO ($43,700,000 if the over-allotment
option is exercised in full) and the net proceeds of a private placement of
$3,100,000 taking place simultaneously therewith will be delivered to the
Trustee to be deposited and held in a trust account for the benefit of the
Company and the holders of the Company’s ordinary shares, par value $.0001 per
share (“Ordinary Shares”), issued in the IPO as hereinafter provided (the
proceeds to be delivered to the Trustee will be referred to herein as the
“Property”; the shareholders for whose benefit the Trustee shall hold the
Property will be referred to as the “Public Shareholders,” and the Public
Shareholders and the Company will be referred to together as the
“Beneficiaries”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;

 

IT IS AGREED:

 

1.           Agreements and Covenants of Trustee. The Trustee hereby agrees and
covenants to:

 

(a)           Hold the Property in trust for the Beneficiaries in accordance
with the terms of this Agreement in a segregated trust account (“Trust Account”)
established by the Trustee at JP Morgan Chase Bank, NA in the United States,
maintained by Trustee, and at a brokerage institution selected by the Trustee
that is reasonably satisfactory to the Company;

 

(b)           Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;

 

(c)           In a timely manner, upon the instruction of the Company, invest
and reinvest the Property (i) in United States government treasury bills, notes
or bonds having a maturity of 180 days or less and/or (ii) in money market funds
meeting certain conditions under Rule 2a-7 promulgated under the Investment
Company Act of 1940, as amended, and that invest solely in U.S. treasuries, as
determined by the Company;

 



 

 

 

(d)           Collect and receive, when due, all principal and income arising
from the Property, which shall become part of the “Property,” as such term is
used herein;

 

(e)           Notify the Company and Cantor Fitzgerald of all communications
received by it with respect to any Property requiring action by the Company;

 

(f)           Supply any necessary information or documents as may be requested
by the Company in connection with the Company’s preparation of its tax returns;

 

(g)           Participate in any plan or proceeding for protecting or enforcing
any right or interest arising from the Property if, as and when instructed by
the Company to do so;

 

(h)           Render to the Company monthly written statements of the activities
of and amounts in the Trust Account reflecting all receipts and disbursements of
the Trust Account; and

 

(i)           Commence liquidation of the Trust Account only after and promptly
after receipt of, and only in accordance with, the terms of a letter
(“Termination Letter”), in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B, signed on behalf of the Company by its
President, Chief Executive Officer or Chairman of the Board and Secretary or
Assistant Secretary, affirmed by counsel for the Company and, in the case of a
Termination Letter in a form substantially similar to that attached hereto as
Exhibit A, acknowledged and agreed to by Cantor Fitzgerald, and complete the
liquidation of the Trust Account and distribute the Property in the Trust
Account only as directed in the Termination Letter and the other documents
referred to therein; provided, however, that in the event that a Termination
Letter has not been received by the Trustee by the 18-month anniversary of the
closing of the IPO (“Last Date”), the Trust Account shall be liquidated in
accordance with the procedures set forth in the Termination Letter attached as
Exhibit B hereto and distributed to the Public Shareholders as of the Last Date.
The provisions of this Section 1(i) may not be modified, amended or deleted
under any circumstances.

 

2.           Limited Distributions of Income from Trust Account.

 

(a)           Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as Exhibit
C, the Trustee shall distribute to the Company the amount of interest income
earned on the Trust Account requested by the Company to cover any income or
other tax obligation owed by the Company as a result of such interest income.

 

(b)           Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as Exhibit
D, the Trustee shall distribute to the Company the amount of interest income
earned on the Trust Account requested by the Company to cover expenses related
to investigating and selecting a target business and other working capital
requirements; provided, however, that the Company will not be allowed to
withdraw interest income earned on the Trust Account unless there is an amount
of interest income available in the Trust Account sufficient to pay the
Company’s tax obligations on such interest income.

 



2

 

 

(c)           The limited distributions referred to in Sections 2(a) and 2(b)
above shall be made only from income collected on the Property. Except as
provided in Section 2(a), and 2(b) above, no other distributions from the Trust
Account shall be permitted except in accordance with Section 1(i) hereof.

 

(d)           The Company shall provide Cantor Fitzgerald with a copy of any
Termination Letters and/or any other correspondence that it issues to the
Trustee with respect to any proposed withdrawal from the Trust Account promptly
after such issuance.

 

3.           Agreements and Covenants of the Company. The Company hereby agrees
and covenants to:

 

(a)           Give all instructions to the Trustee hereunder in writing, signed
by the Company’s Chairman of the Board, Vice Chairman of the Board, Chief
Executive Officer, President or Chief Financial Officer. In addition, except
with respect to its duties under paragraphs 1(i), 2(a) and 2(b) above, the
Trustee shall be entitled to rely on, and shall be protected in relying on, any
verbal or telephonic advice or instruction which it in good faith believes to be
given by any one of the persons authorized above to give written instructions,
provided that the Company shall promptly confirm such instructions in writing;

 

(b)           Subject to the provisions of Sections 5 and 7(g) of this
Agreement, hold the Trustee harmless and indemnify the Trustee from and against,
any and all expenses, including reasonable counsel fees and disbursements, or
loss suffered by the Trustee in connection with any claim, potential claim,
action, suit or other proceeding brought against the Trustee involving any
claim, or in connection with any claim or demand which in any way arises out of
or relates to this Agreement, the services of the Trustee hereunder, or the
Property or any income earned from investment of the Property, except for
expenses and losses resulting from the Trustee’s gross negligence or willful
misconduct. Promptly after the receipt by the Trustee of notice of demand or
claim or the commencement of any action, suit or proceeding, pursuant to which
the Trustee intends to seek indemnification under this paragraph, it shall
notify the Company in writing of such claim (hereinafter referred to as the
“Indemnified Claim”). The Trustee shall have the right to conduct and manage the
defense against such Indemnified Claim, provided, that the Trustee shall obtain
the consent of the Company with respect to the selection of counsel, which
consent shall not be unreasonably withheld. The Trustee may not agree to settle
any Indemnified Claim without the prior written consent of the Company, which
consent shall not be unreasonably withheld. The Company may participate in such
action with its own counsel;

 



3

 

 

(c)           Pay the Trustee an initial acceptance fee, an annual fee and a
transaction processing fee for each disbursement made pursuant to Sections 2(a)
and 2(b) as set forth on Schedule A hereto, which fees shall be subject to
modification by the parties from time to time. It is expressly understood that
the Property shall not be used to pay such fees and further agreed that any fees
owed to the Trustee shall be deducted by the Trustee from the disbursements made
to the Company pursuant to Sections 1(i) solely in connection with the
consummation of a Business Combination, or pursuant to Section 2(b). The Company
shall pay the Trustee the initial acceptance fee and first year’s fee at the
consummation of the IPO and thereafter on the anniversary of the Effective Date;

 

(d)           In connection with any vote of the Company’s shareholders
regarding a Business Combination, provide to the Trustee an affidavit or
certificate of a firm regularly engaged in the business of soliciting proxies
and/or tabulating shareholder votes verifying the vote of the Company’s
shareholders regarding such Business Combination; and

 

(e)           In the event that the Company directs the Trustee to commence
liquidation of the Trust Account pursuant to Section 1(i), the Company agrees
that it will not direct the Trustee to make any payments that are not
specifically authorized by this Agreement.

 

4.           Limitations of Liability. The Trustee shall have no responsibility
or liability to:

 

(a)           Take any action with respect to the Property, other than as
directed in paragraphs 1 and 2 hereof and the Trustee shall have no liability to
any party except for liability arising out of its own gross negligence or
willful misconduct;

 

(b)           Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received instructions from the Company given as provided herein to do so and the
Company shall have advanced or guaranteed to it funds sufficient to pay any
expenses incident thereto;

 

(c)           Change the investment of any Property, other than in compliance
with paragraph 1(c);

 

(d)           Refund any depreciation in principal of any Property;

 

(e)           Assume that the authority of any person designated by the Company
to give instructions hereunder shall not be continuing unless provided otherwise
in such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;

 

(f)           The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence or willful misconduct. The Trustee may rely conclusively and shall be
protected in acting upon any order, notice, demand, certificate, opinion or
advice of counsel (including counsel chosen by the Trustee), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is believed by the
Trustee, in good faith, to be genuine and to be signed or presented by the
proper person or persons. The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this Agreement
or any of the terms hereof, unless evidenced by a written instrument delivered
to the Trustee signed by the proper party or parties and, if the duties or
rights of the Trustee are affected, unless it shall give its prior written
consent thereto;

 



4

 

 

(g)           Verify the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement; and

 

(h)           File local, state and/or federal tax returns or information
returns with any taxing authority on behalf of the Trust Account and payee
statements with the Company documenting the taxes, if any, payable by the
Company or the Trust Account, relating to the income earned on the Property.

 

(i)           Pay any taxes on behalf of the Trust Account (it being expressly
understood that the Property shall not be used to pay any such taxes and that
such taxes, if any, shall be paid by the Company from funds not held in the
Trust Account or released to it under Section 2(a) hereof).

 

(j)           Imply obligations, perform duties, inquire or otherwise be subject
to the provisions of any agreement or document other than this agreement and
that which is expressly set forth herein.

 

(k)           Verify calculations, qualify or otherwise approve Company requests
for distributions pursuant to Section 1(i), 2(a) or 2(b) above.

 

5.           Trust Account Waiver. The Trustee has no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 3(b) or Section 3(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 



5

 

 

6.           Termination. This Agreement shall terminate as follows:

 

(a)           If the Trustee gives written notice to the Company that it desires
to resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee during which time the Trustee shall act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

 

(b)           At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of paragraph 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Paragraph 3(b).

 

7.           Miscellaneous.

 

(a)           The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel. In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including
account names, account numbers and all other identifying information relating to
a beneficiary, beneficiary’s bank or intermediary bank. The Trustee shall not be
liable for any loss, liability or expense resulting from any error in the
information or transmission of the wire.

 

(b)           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. It may be executed in several original
or facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.

 

(c)           This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof. Except for Section
1(i) (which may not be amended under any circumstances), this Agreement or any
provision hereof may only be changed, amended or modified by a writing signed by
each of the parties hereto; provided, however, that no such change, amendment or
modification may be made without the prior written consent of Cantor Fitzgerald.
As to any claim, cross-claim or counterclaim in any way relating to this
Agreement, each party waives the right to trial by jury. The Trustee may require
from Company counsel an opinion as to the propriety of any proposed amendment.

 



6

 

 


 

(d)           The parties hereto consent to the jurisdiction and venue of any
state or federal court located in the City of New York, Borough of Manhattan,
for purposes of resolving any disputes hereunder.

 

(e)           Any notice, consent or request to be given in connection with any
of the terms or provisions of this Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or by facsimile transmission:

 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven G. Nelson, Chairman, and Frank A. DiPaolo, CFO

Fax No.: (212) 509-5150

 

if to the Company, to:

 

E-compass Acquisition Corp.

6F/Tower, 2 West Prosper Centre

No.5, Guanghua Road

Chaoyang District

Beijing, 100020, P.R. China

Attn: Richard Xu, Chairman and Chief Executive Officer

Fax No.: (___) ___-____

 

in either case with a copy (which copy shall not constitute notice) to:

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, New York 10022

Attn: General Counsel and Investment Banking Department

Facsimile: (212) 829-4708

 

and

 

Loeb & Loeb LLP

345 Park Avenue

New York, New York 10154

Attn: Mitchell S. Nussbaum, Esq.

Fax No.: (212) 407-4990

 



7

 

 

(f)           This Agreement may not be assigned by the Trustee without the
prior consent of the Company.

 

(g)           Each of the Trustee and the Company hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated hereunder.

 

(h)           Each of the Company and the Trustee hereby acknowledge that Cantor
Fitzgerald is a third party beneficiary of this Agreement.

 

[Signature Page Follows]

 



8

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee         By: /s/ Frank
A. Di Paolo   Name: Frank A. Di Paolo   Title: Trust Officer



 

  E-COMPASS ACQUISITION CORP.         By: /s/ Richard Xu   Name: Richard Xu  
Title: CEO

 



9

 

 

SCHEDULE A

 

Fee Item Time and method of payment Amount Initial acceptance fee Initial
closing of IPO by wire transfer $2,000 Annual fee First year, initial closing of
IPO by wire transfer; thereafter on the anniversary of the effective date of the
IPO by wire transfer or check $10,000 Transaction processing fee for
disbursements to Company under Section 2 Deduction by Trustee from accumulated
income following disbursement made to Company under Section 2 $250 Paying Agent
services as required pursuant to section 1(i) Billed to Company upon delivery of
service pursuant to section 1(i)

 

Prevailing rates

 



10

 

 

EXHIBIT A

 

[Letterhead of Company]

 

  [Insert date]

 

Continental Stock Transfer

  & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson and Frank DiPaolo

 

Re:           Trust Account No. XXXXXXXXXX - Termination Letter

 

Gentlemen:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
E-compass Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of August 12, 2015 (“Trust Agreement”), this is to
advise you that the Company has entered into an agreement with
[__________________] (“Target Business”) to consummate a business combination
with Target Business (“Business Combination”) on or about [insert date]. The
Company shall notify you at least 48 hours in advance of the actual date of the
consummation of the Business Combination (“Consummation Date”). Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on [__________] and to transfer the
proceeds to the above-referenced account at [ ] to the effect that, on the
Consummation Date, all of funds held in the Trust Account will be immediately
available for transfer to the account or accounts that the Company shall direct
on the Consummation Date. It is acknowledged and agreed that while the funds are
on deposit in the trust account awaiting distribution, the Company will not earn
any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated and (ii)
the Company shall deliver to you (a) [an affidavit] [a certificate] of
[__________________], which verifies the vote of the Company’s shareholders in
connection with the Business Combination if a vote is held and (b) joint written
instructions from the Company and Cantor Fitzgerald & Co. with respect to the
transfer of the funds held in the Trust Account (“Instruction Letter”). You are
hereby directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of the counsel's letter and the Instruction
Letter, in accordance with the terms of the Instruction Letter. In the event
that certain deposits held in the Trust Account may not be liquidated by the
Consummation Date without penalty, you will notify the Company of the same and
the Company shall direct you as to whether such funds should remain in the Trust
Account and distributed after the Consummation Date to the Company. Upon the
distribution of all the funds in the Trust Account pursuant to the terms hereof,
the Trust Agreement shall be terminated.

 



11

 

 



In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in the Trust Agreement
on the business day immediately following the Consummation Date as set forth in
the notice.

 

  Very truly yours,         E-COMPASS ACQUISITION CORP.         By:     Richard
Xu, Chairman of the Board         By:     Chen Liu, President

 

AGREED TO AND   ACKNOWLEDGED BY         CANTOR FITZGERALD & CO.  

 

By:  

 



12

 

  

EXHIBIT B

 

 

[Letterhead of Company]

 

  [Insert date]

 



Continental Stock Transfer

  & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson and Frank DiPaolo

 

Re:           Trust Account No. XXXXXXXX - Termination Letter

 

Gentlemen:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
E-compass Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of August 12, 2015 (“Trust Agreement”), this is to
advise you that the Company has been unable to effect a Business Combination
with a Target Company within the time frame specified in the Company’s Amended
and Restated Memorandum and Articles of Association, as described in the
Company’s prospectus relating to its IPO. Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all the Trust Account investments on [______________] and to transfer
the total proceeds to the Trust Checking Account at [ ]to await distribution to
the Public Shareholders. The Company has selected [____________, 20__] as the
record date for the purpose of determining the Public Shareholders entitled to
receive their share of the liquidation proceeds. It is acknowledged that no
interest will be earned by the Company on the liquidation proceeds while on
deposit in the Trust Checking Account. You agree to be the Paying Agent of
record and in your separate capacity as Paying Agent, to distribute said funds
directly to the Public Shareholders in accordance with the terms of the Trust
Agreement and the Amended and Restated Memorandum and Articles of Association of
the Company. Upon the distribution of all the funds in the Trust Account, your
obligations under the Trust Agreement shall be terminated.

 

  Very truly yours,         E-COMPASS ACQUISITION CORP.         By:     Richard
Xu, Chairman of the Board         By:     Chen Liu, President

 

cc: Cantor Fitzgerald & Co.

 





13

 

 

EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

  & Trust Company

17 Battery Place

New York, New York 10004

Attn: Frank Di Paolo and Cynthia Jordan

 

Re:           Trust Account No. XXXXXXXX

 

Gentlemen:

 

Pursuant to paragraph 2(a) of the Investment Management Trust Agreement between
E-compass Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of August 12, 2015 (“Trust Agreement”), the
Company hereby requests that you deliver to the Company [$_______] of the
interest income earned on the Property as of the date hereof. The Company needs
such funds to pay for its tax obligations as a result of such interest income.
In accordance with the terms of the Trust Agreement, you are hereby directed and
authorized to transfer (via wire transfer) such funds promptly upon your receipt
of this letter to the Company’s operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  E-COMPASS ACQUISITION CORP.         By:     Richard Xu, Chairman of the Board
        By:     Chen Liu, President

 

cc: Cantor Fitzgerald & Co.

 





14

 

 

EXHIBIT D

 

 

 [Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

  & Trust Company

17 Battery Place

New York, New York 10004

Attn: Frank Di Paolo and Cynthia Jordan

 

Re:           Trust Account No. XXXXXXX

 

Gentlemen:

 

Pursuant to paragraph 2(b) of the Investment Management Trust Agreement between
E-compass Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of August 12, 2015 (“Trust Agreement”), the
Company hereby requests that you deliver to the Company [$_______] of the
interest income earned on the Property as of the date hereof. The Company needs
such funds to cover its expenses relating to investigating and selecting a
target business and other working capital requirements. In accordance with the
terms of the Trust Agreement, you are hereby directed and authorized to transfer
(via wire transfer) such funds promptly upon your receipt of this letter to the
Company’s operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  Very truly yours,         E-COMPASS ACQUISITION CORP.         By:      
Richard Xu, Chairman of the Board         By:       Chen Liu, President      

cc: Cantor Fitzgerald & Co.

 

 

15



 

 